In an action, inter alia, for a judgment declaring that the use of certain apartments owned by the defendant Noble Drew Ali Plaza Housing Corporation as a Tier II homeless shelter violates a restriction in the deed to the subject property and certain provisions of the Rent Stabilization Code, the defendants Zvi Kaufman, also known as Steve Kaufman, New Lots Towers, LLC, and Eshel Management appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Rosenberg, J.), dated March 7, 2003, as granted that branch of the plaintiffs motion which was for a preliminary injunction enjoining the defendants from allowing any person without a rent-stabilized lease to take occupancy of an apartment.
Motion by the defendants Noble Drew Ali Plaza Housing Corp. and Abdur Rahman Farrakhan to dismiss the appeal on the ground that the appeal has been rendered academic. By decision and order on motion of this Court dated March 9, 2004, the motion was held in abeyance and was referred to the Justices hearing the appeal for determination upon the argument or submission thereof.
Justice Adams has been substituted for former Justice Sondra Miller (see 22 NYCRR 670.1 [c]).
Ordered that the motion is granted; and it is further,
*549Ordered that the appeal is dismissed, with costs to the plaintiff.
As a result of certain circumstances that have arisen after the issuance of the order appealed from, the appeal has been rendered academic (see Saratoga County Chamber of Commerce v Pataki, 100 NY2d 801, 810-811 [2003], cert denied 540 US 1017 [2003]; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-714 [1980]; 405 44th St. Realty Co. v 168 Fortune Realty, Inc., 14 AD3d 481 [2005]). Accordingly, we dismiss the appeal. Adams, J.P., Krausman, Spolzino and Lifson, JJ., concur.